Citation Nr: 0630320	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  06-15 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to June 11, 2005, for 
a 30 percent disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel






INTRODUCTION

The veteran had active service from December 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.  The veteran was afforded a hearing before the 
undersigned Veterans Law Judge in August 2006.  During the 
hearing, the veteran's appeal was advanced on the docket due 
to the age of the veteran.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran underwent a VA audiological examination on 
February 12, 2004, but no audiometric testing was performed 
at that time.

3.  The RO considered the veteran's February 12, 2004, 
examination to be the veteran's date of claim for service 
connection for bilateral hearing loss.

4.  Testing results obtained during a VA audiological 
examination on June 11, 2005, were representative of the 
severity of the veteran's hearing loss disability on February 
12, 2004.





CONCLUSION OF LAW

The criteria for assignment of an effective date of February 
12, 2004, for a 30 percent evaluation for the veteran's 
service-connected bilateral hearing loss have been met.  38 
U.S.C.A. §§ 1155, 5110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.400 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in February 2004, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
February 2004 letter also informed the veteran that the RO 
needed additional "things" from the veteran and provided a 
list of sources of evidence that would help the RO make its 
decision.  The RO also informed the veteran how soon he 
should send the evidence.  After considering the contents of 
the letter, the Board finds that the RO substantially 
satisfied the requirement that the veteran be advised to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a March 2006 letter, the veteran was provided with 
additional notice of the five elements of a service-
connection claim as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The letter provided 
notice regarding the determination of a disability rating and 
an effective date for a service-connected disability. 

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was not provided with notice regarding 
the determination of an effective date until the March 2006 
letter, after the July 2005 rating decision that denied the 
benefit sought on appeal. 

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating actions 
upon which this appeal is based.  The Board specifically 
finds that the veteran was not prejudiced by the post-AOJ 
decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate his claim.  Also, the statement of the case was 
issued subsequent to the April 2006 notice, making all 
notices pre-decisional as per Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

The veteran asserted that an effective date earlier than June 
11, 2005, should be assigned for the grant of a 30 percent 
rating for bilateral hearing loss.  The veteran's main 
contention is that his hearing has been at the same level of 
disability since VA audiological testing performed on 
February 12, 2004, indicated that the veteran's hearing loss 
was attributable to service.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 C.F.R. § 
3.400.  If application for benefits is received within one 
year of discharge or release from service, the effective date 
of an award of disability compensation shall be the day 
following the date of discharge or release from  service.  
See 38 U.S.C.A. § 5110(b)(1).

As noted, the veteran had an audiological consult on February 
12, 2004, which did not include audiometric testing.  The 
veteran underwent a VA audiological examination on March 27, 
2004, that included audiometric testing.  The RO granted 
service connection for the veteran's bilateral hearing loss 
by an April 2004 rating decision, and assigned a 
noncompensable rating effective as of the date of the 
audiological consult, February 12, 2004.  The veteran 
underwent another VA audiological examination on June 11, 
2005, that included audiometric testing.  The veteran 
appealed the noncompensable rating.  

By a July 2005 rating decision, the RO increased the rating 
for the veteran's bilateral hearing loss from 0 percent to 30 
percent.  The increased rating was effective June 11, 2005, 
the date of the last VA audiological examination.  The RO 
found that the June 11, 2005, VA examination indicated that 
the veteran's hearing loss disability had worsened and 
warranted an increased rating, using the objective criteria 
located in 38 C.F.R. § 4.85.  As this was the first 
audiological testing to show the increased disability, the RO 
found that the date of entitlement to the increased rating 
was the date of the examination. 

The veteran withdrew his claim for an increased rating, but 
then filed a notice of disagreement to the effective date 
assigned in the July 2005 rating decision.  The veteran 
contended that the March 27, 2004, examination was flawed.  
Specifically, the veteran noted that a hermetic seal could 
not be maintained during the March 27, 2004, examination.  
The Board notes, however, that the examiner in the June 11, 
2005, VA audiological examination also noted that that a 
hermetic seal could not be maintained.  

After considering all the evidence of record, the Board finds 
that the evidence does not clearly show that the veteran's 
hearing loss disability underwent a significant change in 
severity between the two audiological examinations.  Although 
the two examinations, obviously, indicated substantially 
different testing results, the Board finds that the different 
testing results may have been due to other factors than a 
true increase in disability, such as irregularities in the 
testing methods of the two VA examiners or differing effects 
of the problems regarding the loss of the hermetic seal.  The 
Board notes that, in the veteran's testimony before the Board 
in August 2006, the veteran credibly noted that he had not 
noticed any change in the severity of his hearing loss 
disability between the time of the two VA examinations.  The 
Board further notes that only fifteen months elapsed between 
the two examinations.  Due to consideration of these factors, 
the Board finds that both examinations provide evidence 
regarding the level of hearing disability at the time of 
service connection, February 12, 2004, instead of finding 
that the veteran's hearing disability underwent a substantial 
increase in disability during this fifteen month period.  

The Board is, thus, faced with two VA examinations which 
indicate two levels of disability.  The Board finds that the 
two examinations have equal probative value regarding the 
question of the veteran's level of hearing loss disability as 
of February 12, 2004.  Therefore, when resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the audiometric testing results obtained during the 
veteran's June 11, 2005, audiological examination reflects 
the veteran's bilateral hearing loss disability as of 
February 12, 2004.  The Board grants an effective date as of 
the date of service connection, February 12, 2004, for a 30 
percent rating for bilateral hearing loss.




ORDER

An effective date of February 12, 2004 for a 30 percent 
rating for bilateral hearing loss is granted, subject to the 
law and regulations governing the award of monetary benefits.



____________________________________________
James L. Mach
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


